85 So. 3d 1234 (2012)
STATE ex rel. Travis CARTER
v.
STATE of Louisiana.
No. 2012-KH-0712.
Supreme Court of Louisiana.
April 13, 2012.
Relator represents that the district court has failed to act timely on a motion to correct an unconstitutional sentence filed on or about November 4, 2011. If relator's representation is correct, the district court is ordered to consider and act on the motion. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.